DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment filed 6/12/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The incorporation by reference to the foreign priority document in the related applications section added to page 1 of the specification is improper because it was added subsequent to the 12/14/2018 international filing date of this national stage application and therefore it either has no effect (all subject matter already in the national stage application) or it adds new matter (MPEP § 217 (II)(G)) and § 608.01(p)(I)(B)) (delete “the entire content of which is hereby incorporated by reference,” or other similar language). Applicant is required to cancel the new matter in the reply to this Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (CN 204070523, machine translation relied upon).

Regarding claim 24, Liu discloses an electronic cigarette and electronic cigarette that automatically ejects the cigarette [0006] having a case body ([0041], figure 1, reference numeral 101), which is considered to meet the claim limitation of a housing, an electronic cigarette within the case ([0042], figure 2, reference numeral 200), which is considered to meet the claim limitation of an atomization assembly disposed within the housing, a base in which the cigarette is accommodated (figure 1, reference numeral 11), which is considered to meet the claim limitation of a fixing assembly, and a first elastic member connected to it ([0045], figure 1, reference numeral 12). An eject button (figure 3, reference numeral 30) separates a holding portion from the eject structure, cancelling the holding and allowing the elastic member to move [0052]. The eject button transfer the motion to the holding portion by a lever structure ([0052], figure 3, reference numeral 20), which is considered to meet the claim limitation of an unlocking mechanism since it allows the cigarette to be removed from the base.
Allowable Subject Matter
Claims 25-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
Liu (CN 204070523, machine translation relied upon) teaches an electronic cigarette and electronic cigarette that automatically ejects the cigarette [0006] having a case body ([0041], figure 1, reference numeral 101), an electronic cigarette within the case ([0042], figure 2, reference numeral 200), a base in which the cigarette is accommodated (figure 1, reference numeral 11), and a first elastic member connected to it ([0045], figure 1, reference numeral 12). An eject button (figure 3, reference numeral 30) separates a holding portion from the eject structure, cancelling the holding and allowing the elastic member to move [0052]. The eject button transfer the motion to the holding portion by a lever structure ([0052], figure 3, reference numeral 20). However, Liu does not teach or suggest a slider movable perpendicular to the length of the electronic cigarette through a hole in the base or the base located at the top of the housing.
Blattler (US 2019/0124986) teaches a cartridge assembly for an aerosol generating system (abstract) having a cartridge assembly (figure 5, reference numeral 120) including a cartridge (figure 5, reference numeral 130) that inserted into a housing (figure 5, reference numeral 122) using an insert member (figure 5, reference numeral 170) and a helical spring ([0123], figure 5, reference numeral 150). The biasing action of the spring restricts the cartridge from moving further into the housing [0128]. However, Blattler does not teach or suggest a sliding column moving perpendicular to the length of the cartridge or the length of the device.
Li (US 10,357,061) teaches an electronic cigarette (abstract) having a latch assembly (figure 1, reference numeral 3) configured to latch an atomizer (figure 2, reference numeral 2) that moves relatively to a sleeve to the sleeve (figure 1, reference numeral 1) so that the mouthpiece of the atomizer can be retracted when not in use and stretched when being used (column 2, lines 12-37, figure 1, reference numeral 21). The latch has a limiting pin (figure 1, reference numeral 31) that moves perpendicularly to atomizer and is unlocked using a control button so that it can be moved from a first limitation position (column 3, lines 46-58, figure 2, reference numeral 40) to a second limiting position spaced apart from the first limitation position by a predetermined distance (column 3, lines 59-64). However, Li does not teach or suggest the limiting pin interacting with a sliding column that accommodates the atomizer.
The prior art does not teach or suggest a sliding column disposed at the top of the housing having a receiving hole that receives a slider that fixes the atomization assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747